PER CURIAM.
In their petition for rehearing in the above-entitled cause, filed June 26, 1935, counsel for appellant brought to the attention of the court the fact that in its decision of June 12, 1935, the court stated that “appellant alleged ownership and registration of the trade-marks ‘Oil-O-Matic’ and ‘Dist-O-Matic,’ for use on electrically-operated and thermostatically controlled liquid-fuel-burning devices.”
It appears from the record that appellant did not allege in its notice of opposition that such trade-marks were “for use on electrically operated and thermostatically controlled liquid-fuel-burning devices.” However, the error did not affect the conclusion reached by the court.
The petition for rehearing is denied.